DETAILED ACTION
EXAMINER’S AMENDMENT
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 5/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/13/2021 is withdrawn.  Claim 13, directed to Group III is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a clamping element with a housing, a receiving space, an opening, a clip arranged inside the housing during both pre-assembly and assembled states, first and second legs, a bridge, the clamping element that a force needs to be applied to move the first leg away from the second leg, first and second breakable connections that are broken by applying shearing forces, holding protrusions, and holding ledges of the housing holding the legs of the clip to overcome the prior art.  The prior art references do not disclose the specific relationship between the connections and breakable structures as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of housings, clips, receiving spaces, openings, different positions of pre-assembly and assembled states, moving legs of clips, bridges, holding protrusions, and breakable/frangible structures are known to be used in the clamping clips art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677